18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 1 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 2 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 3 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 4 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 5 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 6 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 7 of 8
18-50757-amk   Doc 3629   FILED 01/22/20   ENTERED 01/22/20 13:32:21   Page 8 of 8
